 In the Matter of CAROLINE MILLS, INC.andTEXTILE WORKERS UNIONOF AMERICA, CIOCaseNo. 10-C-1658.-Decided October,15, 1945DECISIONANDORDEROn April 11, 1945,, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease 'and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.On September 13, 1945,the Board, at Washington, D. C., heard oral argument in which theUnion and the respondent participated.'The Board has reviewed the Trial Ex'aminer's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions herein-after set forth.In agreement-with the Trial Examiner, we shall order the respond-ent to cease and desist from the unfair labor practices found and fromin any manner interfering with, restraining, and coercing its em-ployees in the, exercise of the rights guaranteed in- Section 7 of the Act.Our cease and desist order is also predicated upon the following find-ings:, Shortly after the' Union began to organize the respondent's em-'ployees, the respondent embarked upon a campaign to defeat its em-ployees' self-organizational efforts. 'By various statements-and ac-tivities continuing over a period of several months, as more fully re-vealed in the Intermediate Report, the respondent interfered with,restrained, and coerced its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, and to bargaincollectively through representatives of their own choosing.Theseillegal activities, climaxed by the discriminatory discharge of Wilder,64 N. L. R. B., No 34200 CAROLINE MILLS,-INC.201conduct which "goes to the very heart of the Act," I disclose a purposeto defeat self-organization and its objects among the respondent'semployees.Because of the respondent's unlawful conduct and itsunderlying purpose, we are convinced that the unfair labor practicesfound are persuasively related to the, other unfair labor practices pro-scribed and that danger of their commission in the future is to be antici-pated from the respondent's conduct in the past.2The preventivepurpose of the Act will be thwarted unless our order is coextensivewith the threat.Therefore, in order to make effective the interde-pendent guarantees of Section 7, to' prevent a recurrence of unfairlabor practices, and thereby to minimize strife which burdens and ob-structs commerce, and thus effectuate the policies'of the Act, we shallorder the respondent to cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act.As further recommended by the Trial Examiner, we shall also orderthe respondent to offer Wilder immediate and full reinstatement tohis.former or a substantially equivalent position and to make himwhole for any loss of pay he may have suffered by reason of therespondent's discrimination against him.Since it appears from therecord that Wilder may have already been reinstated to a substan-tially equivalent position, our order shall not be construed to requirethe respondent to take any affirmative action which it has already takenand which is in compliance with the terms of our order.ORDERUpon the entire record in the case, and pursuant to Section 10, (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Caroline Mills, Inc., Carrollton,Georgia, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, CIO, or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or by discrim-inating in any other manner in regard to their hire or tenure ofemployment, or any term of condition of their employment;(b) In any other manner -interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to formlabor organizations, to join or assist TextileWorkers Union ofAmerica, CIO, or any other labor organization, to bargain collectivelyIN. L R. B. v Entwistle Mfg.Co, 120 F. (2d) 532, 536 (C C. A.4) ; see alsoN. L. R. BV.Automotive Matintenance Machinery Company,116 F.(2d) 350,353 (C. C. A.7), wherethe Court observed :No more effective form of intimidation nor one moreviolative of the N.L. R. Act can'SeeN. L. R. B.v. Express Publishing Company,312'U. S. 426. a202DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough represeiitatives of their own choosing, and to engage in con-certed activities, for the purpose of collective 'bargaining or. othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action,,which the Board finds willeffectuate the policies of the Act:.(a)Offer W. B. Wilder immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges;-(b)Make whole W. B:Wilder for any loss of pay-he may'havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum 'of money equid to the amount which henormally would have earned as wages from the date of his dischargeto the date of the i'espondent's'dffer of reinstatement, less his net earn-ings during said period;(c)Post at its plant at Carrollton, Georgia, copies of the noticeattached to the Intermediate Report herein, narked "Exhibit A." 3Copies of said, notice, to be furnished by the Regional Director forthe Tenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the-respondent l n'mediately upon thereceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter,'in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CuAII'.i1IANHERZOG took no part in the consideration of the aboveDecision and Order.iINTERMEDIATE REPORTMr. Dan M.-Byrd, Jr.,for the Board.Mr. Shirley U. Bo,fl in,of Carrollton, Ga., for the-respondent.Mr. Hoy ace White,of Atlanta, Ga, for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Textile Workers Union of America, CIO, hereincalled the Union, the ]National Labor Relations Board, herein called the Board, byitsRegional Director for the Tenth Region(Atlanta, Georgia),issued its com-plaint, dated February 5, 1945, against Caroline Mills, Inc, herein called therespondent,alleging that the respondent had engaged in and was engaging inunfair labor,practices affecting commerce within the meaning of Section 8: (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.8 Said notice,however,,shall be,and hereby'is,amended by striking from the first para-graph thereof the words"Recommendation of a Trial-Examiner" and substituting in.lieuthereof the words, "A Decision and Order."- CAROLINE MILLS, INC.r203449, herein called the Act.Copies of the complaint and notice of, hearing, wereduly served upon the respondent and the Union.tWith respect to the unfair labor practices, the complaint alleged in substance(1) that the respondent by statements, inquiries, and threats of denial of privi-leges as to working conditions expressed disapproval of the Union and'discour-aged membership therein, (2) that the respondent, on or about January 1, 1945,discharged W. B. Wilder, its employee, because of his union and concerted activ-ities ; and (3) that by these acts the respondent has interfered with, restrained,and coerced its employees in the exercise'of rights guaranteed in Section 7 ofthe ActThe respondent duly filed its answer admitting the nature and interstatecharacter of its business, but denying all allegations of unfair labor practices.Pursuant to notice, it hearing was held on February 21, 1945, at Carrollton,Georgia, before the undersigned Trial Examiner, duly designated by the k Chief'TrialExaminer.The Board and the respondent were represented by counseland the Union by a lay representative.Full opportunity to be heard, to, examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties'At the opening of - the hearing, counsel for the re-spondent moved for the dismissal of certain allegations in the complaint, urgingas grounds, his contention that the said allegations were indefinite, vague, un-certain aid too general.The motion was 'denied.At the completion of theBoard's case, respondent's counsel moved that the case be dismissed for lack ofevidenceThe motion was denied. At the close of the hearing, the undersignedreserved ruling upon a motion by counsel for the respondent to dismiss the com-plaint in its entirety for lack of proofThe motion is hereby denied.At theclose of the hearing, counsel for the Board and the respondent argued orallybefore the undersigned, the arguments appearing in the official transcript.Noneof the parties availed themselves of the privilege, extended to them, of filingbriefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCaroline Mills, Inc., is a Georgia corporation having its principal office andplace of business at Carrollton, Georgia, where it is engaged in the manufacture,sale, and distribution of novelty and plain yarnsThe respondent in the conductof its business operations at its Carrollton plant purchases, apparently on anannual basis, more than $25,000 worth of materials from sources outside theState of Georgia and of its manufactured products, sells and, ships, apparently onan annual basis, approximately-$600,000 worth to points outside the State ofGeorgia.The respondent concedes that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONINVOLVEDTextileWorkers Union of America, CIO, is a labor organization affiliated withthe Congress of Industrial Organizations; admitting to membership employees ofthe respondent.-'At the completion of respondent's case, -Mr. White, union representati re, requested leaveto withdraw from the,hearing.His request was granted. 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICES'A. Interference,rests dint,and, coercionOrganizational activities of the Union among the respondents employees,began on or about July 28, 1944' Thereafter, about the middle of August 5,employees' met with a representative of the Union at the home of one of theemployees and there constituted themselves as an organizing committee.' In theorganizational activities which followed,Wilder, one of the employees, took a,leading role.Thus, he wore a union button- in the plant while working, andsolicited and signed up from 50 to 75 employees froni,ainong approximately 200working in the plant eItwas the accepted custom for employees who "caught up with their work"to retire for a few minutes to the office of James P. McGlon, night superintendent,where they,would smoke and chat'During the months of November and Decem-ber 1944, on three or four occasions when Wilder was thus 'engaged in talkingwith his section man, Render Hendrix,' at Wil,der's bench, McGlon came over andjoined in these conversations.According to Wilder, McGlon stated on theseoccasions that, "we [respondent] was getting along mighty fine without a union,"and that if a union came into the plant, "it would cut out all our privileges that we[employees] had then."During the latter part of November, Wilder went to McGlon's office to obtainMcGlon and Wilder's brother, Joe M. Wilder,were in the office at the time.McGlon, upon- seeing Wilder, said, "Here is aunion man. Sit down and tell us about the Union "McGlon then asked Wilderhow the employees were getting along with the UnionWhen Wilder told himthey were getting along "fine," McGlon told Wilder that he (McGlon) had hada chance to work for the Union and could have been its field representative, butthat he would not-take the position because he "didn't want to woik against hisfriends."Also that he would rather work for the "han that had the money,the one that could help you financially "McGlon stated further that "the Uniondon't trust anybody.They have the money took out of your check on you."On or about the night of December 11, McGlon invited Wilder into his office,asked him to lock the door,') and then,told him he wanted to talk to him aboutthe UnionMcGlon then told Wilder that there had been talk going on,abouthim and the Union that was going to hurt him (Wilder) ; that he (McGlon) hadSThe following findings are based on admitted facts or credible testimony which,exceptwhere otherwise indicated, was not substantially contradicted.8On this date, W. B. Wilder, an employee of the respondent, whose alleged discrimina-tory discharge is hereinafter discussed,signed an acceptance of-membership card* These were W. B -Wilder, -Render Helton, Claud Johnson, Paul Roberts and WeynianJacobs.Of these Helton, Johnson and Roberts left the employ of the respondent pr!or toJanuary 1, 1945."The members of this committee each received a book of blank membership cards toenroll employees as union members.8W. B. Wilder testified that there were from 125 to 150 employees working in the plant.The finding in this regard is based upon the statement made by respondent's counsel4 This finding is based upon the testimony of James P McGlon,the night superintendent.8Render Hendrix testified that his duties were "to keep up the machinery and see afterthe help" In the discharge of which duties he had authority to permit employees workingunder him to take time off from their work,to report them to McGlon for refusal to takeorders from him(Hendrix) and to transfer such employees.The.undersigned finds thatHendrix is a supervisory employee.Ray Hendrix, an employee, not to be confused with the section man, Render Hendrix,testified credibly that he had"caught up"on his job that night and went down to McGlon'soffice to talk with him.He saw Wilder and McGlon in the office.He tried the door, sawthat it was locked, turned around and went back to his job. CAROLINE MILLS, INC.205been asked to get Wilder to change his mind about the Union; that if the Unionwas successful in getting into the plant one of Wilder's best friends would haveto go,10 and employees would be deprived of their privileges nAfter first pointingout to Wilder that the respondent had loaned money to Wilder "when he was ina tight"" (sic) McGlon stated that _Mr. P L. Shaefer, vice president and treasurerof the respondent "never would feel the same toward [Wilder] any more,if [he]continued to work for the union "McGlon also told Wilder to "make up [his]mind and let him know" to which Wilder answered that his mind was alreadymade up 13When, finally,Wilder was about to leave the office, McGlon said,"Don't mention this to nobody . . . I am just talking to you as a friend " 14McGlon denied having made the statements ascribed to him by Wilder. Al-though he admitted having had several conversations with Wilder he stated thathe did not speak to him about the Union but talked instead about different "prob-lems about the mill."McGlon's denials in this regard were not convincing.Henot only failed to elaborate as to the nature of these conversations about the mill,but testified incredibly regarding the conversation with Wilder in his office whenthe door was locked. In this respect, McGlon stated that it was usual for him,when speaking to employees in his office, to lock the door to prevent interruption.On the other hand, this testimony was inconsistent with his further testimonythat employees casually wandered into his office from time to time to talk andsmokeThe undersigned does not credit McGlon's version as to the reason forthe locking of the door.From his demeanor on the witness stand, McGlon im-pressed the undersigned as an unreliable witnessWilder's testimony wasstraightforward and in the main was supported by convincing detail.The under-signed does not credit the denials of McGlon and finds that the statements at-tributed to him were made substantially as testified by Wilder.On December 29, 1944, a hearing on the' Union's petition for investigation andcertification was held at Carrollton."A group of respondent's employees 1° weresitting in the hearing room.P.L. Shaefer, respondent's vice president, whowas also present, approached the group and after first inquiring of Wilder aboutmembers of his family, said "Wilder, are you mixed up in this Union?"Wilderadmitted that he was, whereupon Shaefer said, "What are you doing about it?"Shaefer then asked if Wilder had repaid the money loaned him by the respondent.Wilder answered that he had."-James Henry Reeves, an employee of respondent for 11 years and a member ofthe Union was also in the hearing room on December 29, as above indicated.Shaefer asked Reeves how he and his crippled son were getting along.He thenasked Reeves if he was a member of the Union. Reeves replied that he was.-Thereupon, Shaefer asked Reeves to identify the persons he was sitting withand to tell him where they worked.' Reeves was able to' identify two of the1°McGlon did not identify this friend although requested by Wilder to do so"Wilder testified that the reference to privileges made by McGlon was understood byhim to be the employee's right to go out of the plant to smoke.11Wilder's uncontradicted testimony indicates that the respondent maintained a fundfrom which he had borrowed when his brother had been involved In a fatal automobileaccident, a loan which Wilder thereafter repaid.1DWilder testified that he knew that McGlon was talking about his membership In theUnion.14This conversation lasted about 45 mintes.Wilder made several attempts to leave dur-ing that time, but at each attempt was told by McGlon to "sit back down."13Case No. 10-R-1382.16 In the group were W. B. Wilder, Weyman Jacobs; James Reeves and several others.In essential details,Weyman Jacobs, an employee in the respondent's card room cor-roboratedWilder's testimony as to Shaefer's conversation with Wilder.Shaefer sweep-ingly denied any conversations with respondent's employees with respect to the Union,but made no specific denial as to the conversation testified, to by Wilder and Jacobs. Theundersigned credits Wilder's version of the conversation with Shaefer.11 0206-DECISIONS OF NATIONAL LABOR RELATIONS BOARDparsons, but knew only the first name of one of them 'He stated that theyworked in the card roomThat afternoon,when Reeves reported at the plant for,work,- Shaefer again questioned Reeves with regard to the second name of the,employee whom Reeves had previously identified by his first nameReeves was.unable to 'supply it.Shaefer thereupon told Reeves that he had been unawareof any union in the plant until the day before thehearing,and hoped "Nothingwould come in the mill to disturb it, cause it to shut down, they was gettingalong there mighty well there now." Is,-and night superintendent in questioning its employees concerning their unionaffiliations ; in making statements disparaging and disapproving of the Union;in urging and persuading its employee, W. B Wilder, to refrainfrom engaging inunion -activities; by warning and threatening that privileges as to, workingconditions would be denied the employees if they organized ; and by advisingthe employees that the Union was not needed ; and by the totality of such state-ments amid conduct, the respondent has interfered with, restrained,. and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,in violation of Section 8 (1) of the ActB The discriluiiialory discharge of W. B.WilderW. B Wilder was an employee of the respondent for approximately 21/.2 years,until January 1, 1945."-Wilder was a'yarmuan,whose duties were to remove yarn from the winder,place,it in a tray,tag it with a number, ply number and name, and deliver it to thepacking roomHe also was required to oil the winder.Wilder was responsibleto -Render Hendrix, section man,'and to James P McGlon,night superintendent.:Prior to his discharge,'Wilder's rate of pay was increased from 40 cents to 48cents an hour.'0Render Hendrix testified that Wilder was a satisfactory em-ployee.In tact,Wilder occasionally was given the added responsibility of placingthe employees in his section and of changing a "hand" from one winder toanother 2'Also McGlon testified that he had occasion to give Wilder"right smartof praise about the way be was handling his yarn job,keeping it straight "On July 28, 1944,Wildersigned a union acceptance of membership cardThereafter,as found in the prior section of this Report, Wilder, in the middle ofAugust 1944,became a member of the Union's organizing committee,wore a union',button in the plant,and solicitedthe membership of approximately 50 to 75employees.Shortly thereafter,inNovember and December 1944,McGlon ques-tionedWilder about his union activities,made statements to him derogatory ofthe Union;urged him to abandon his efforts in its behalf;and made veiledthreats of reprisal if he should fail to desist in his organizational activities.On December 29, 1944, Wilder was,present at a hearing conducted by theBoard in a representation proceedingP L Shaefer,the respondent's, vice presi-dent, seized this opportunity to apprise Wilder that he Was interested in his unionactivities.'Oil the afternoon of'December 29,'after the hearing, Wilder reported for workat 2 p. m 22 He had sties on both eyes and 'testified that be was also sufferingfrom a cold and a headache.ThatWilder was in fact afflicted with sties.'testimony of employee Reeves whom the undersignedcredits19Wilder was in the armed service from November 16, 1942 to December 18. 1942 whenhe received'a medical discharge and thereafter returned to the respondent's employAll employeesreceivedan increase-in pay at the same time'Some received 4 centsan,hour others 6 cents,an(] thelargest'hicrease was 8 cents an hour21 It was not claimed that Wilder was a supervisory employee22Wilder was regularly employed on the 2 p m to 12 midnight shift. CAROLINE I1ILLS, INC.207was corroborated by the testimony of Grady Bass and O. ,B.,Wilder, employeesof the resporderit.22At about 2:10 p in, Wilder approached McGlon, who was then on the workingfloor, and asked McGlon to get someone to replaee hintMcGlon answered thathe would get such a replacementWilder continued to work until 4 p. m.' wheri_McGlon again appeared on the floor.Wilder repeated his request to McGlon,who again assured Wilder that lie was getting someone to take his place.At about 5:30 p. in., Wilder went to Grady Bass, who was then acting as sectionman in place of Render'Hendrix " and reported that lie was not well, that he hadspoken to McGlon about obtaining a replacement for'him and that.McGlon hadappaiently made no effort to do so, and asked Bass to get someone in his place.Bass answered that lie was not in it position to comply with the request butsuggested that Wilder see McGlon again.Wilder told Bass that he would workat least until 6 p. m.Upon leaving Bass, Wilder again went to McGlon and, foi the third time, , duringa period of approximately 31/, hours, asked McGlon to let him off.McGlon's soleresponse, was that someone would be there to take his place but failed tostate specifically as to the length of time Wilder would have to wait.Wilderthereupon told McGlon he would work until 6 p. in. but that then he would have,to go home.At about 6 p in Wilder took his coat, told Bass that he was going, and leftthe plant.-McGlon, testifying in contradiction of \Wider's version of the occurrences onthat day, stated that Wilder-made his request to be replaced for the first timeat about 4 p inHe admitted that Wilder told him that he wanted to get offbecause lie "felt worse than hell."He testified further that he told Wilder that,liewould make every effort to get a replacement and that lie left the mill forabout 1 hour looking for someone to take Wilder's place.That upon his return,Wilder, sometime after a p. in., again asked him whether he had been successfulin getting a replacement and that he told Wilder that he had obtained a promise'from Ray Hendrix,26 a boy who was employed by the respondent and who wasnot working that clay, ,to take his place, but that lie did not know ,whether hewould i eport foi work' Shortly thereafter, he saw Wilder take his hat and coatand lea'-e the millAccording to McGlon, at about 7:30 p in when Ray Hendrix appeared at theplant to take Wilder's place, McGlon found that Wilder's job had'been filled byFaulkner; an employee in'the twister room, that Ray thereupon refused to takeFaulkner's place in the twister room when he - (McGlon) declined to return Faulk-ner to his position there.The undersigned does not credit McGlon's testimony in this'regard. As alreadyindicated in, the preceding section of this Report, McGlon's testimony was gen-erally contradictory and unconvincing 2829Render Hendrix who did not work on December 29, also testified that on the precedingday he had seen Wilder, had observed sties on his eyes and that Wilder had complainedthat his eyes were hurting"'Hendrix, as indicated above, was away'from work that day, caring for a sick child at.his home25ReiideiHendnx s son2aMcGlon when confronted with a prior statement signed by him with respect to theforegoing events, admitted that Wilder might have approached him for the first time earlierthan 4 p inFurthermore, Ray Hendrix. a credible witness, testified that it was not until7 p in when he came to the plant to return ii'borrowed ear, that he was asked by McGlontowork until the end of the shift, at the y"yarn'job," at which time lie told McGlon thathe would go home for supper and then return, and that prior thereto he had not seenMcGlon sniee 2 p ni of that dayThe undersigned cr$dits Wilder's testimony with respectto the incidents above set forthf '" 208 - DECISIONSOF NATIONALLABOR RELATIONS BOARD -Wilder reported .for work on Monday, January 1, 1945.2THe was standingnear the drinking fountain waiting for the change of shifts,when Render Hendrixtold him that McGlon wanted to see him. According to the testimony of Wilderwhich the undersigned credits, McGlon came up on the work floor where thefollowing conversation ensued :I says, "Do you want to see me?" He [McGlon] said, "I do." "What about?"He says, "I am going to have to lay you off." I says, "What for?" He said,"For going home Friday night." I said,"That ain't no excuse for layingme off " I said, "Haven't I always kept up my job?" I said, "Didn't I workregular?"He said, "Yes,sir."I said,"It seem like to me you laid me offon account of the Union."He says, "I have got to lay you off, anyhow."Wewent on downstairs.He asked me, "Do you want a release?" I said, "That,is up to you." I asked him', "What are you going to put on it?" He says, "Iwill put anything you want me to put on, it." I told him I wasn't havingnothing to do with it.He was the one having it fixed . . 28Wilder and McGlon thereupon went to McGlon's office where Wilder receivedhis release;his separation notice was sent through the mails and was not re-ceived by him until the following Monday, January 8.On January 3, the Union filed a charge with the Board, claiming the dischargeof Wilder.On February 6, Wilder was reinstated by the respondent. The recorddoes not reveal the job to which Wilder was reinstated, nor his rate of pay.Conclusions as to W. B. Wilder's dischargeThe respondent denied in its answer that it discharged W. B. Wilder, and,averred that he.quit. In addition, the respondent contends that because Wilderleft the plant at 6 p. in. on December 29, the shifting of Faulkner to fill Wilder'sjob caused a shut-down in the operation of twisters, and resulted in a' loss ofproduction.The testimony is clear that Ray Hendrix came back to the mill at 7: 30 p in.on the evening of December 29, explicitly to take over the yarn job, but foundFaulkner working in the job.McGlon admitted on cross-examination that all hewould have had to do to start the twisters again, was to put Faulkner back in hisregular job, and place Ray Hendrix in the yarn job.He did not do this becauseas he explained, he "would have had to make a two-way change there ."thereby losing the services of Ray Hendrix for the evening, who refused to workwhen he found he could not take over the yarn job. It is,unnecessary to decideif there was any loss of production. It is apparent, nevertheless, that the respond-ent by its own acts participated,in causing the loss of production if such was thecase.The testimony establishes that it was the custom for an employee to remainat home or to go home when he was sick, and to return to the plant when he waswell enough to work. In several instances employees took time off from work for2T The 2 p. in.to 12 midnight shift does not -,;ork on Saturdays.28McGlon,in his version' of this conversation,saw Wilder at the drinking fountain on the work floor and Wilder said,"Do you want to'seeme?"McGlon said,"Not particularly.Why?"Wilder told McGlon that RenderHendrix told him to see McGlon.McGlon then-said to Wilder, "What made you walk outon inc Saturday night? I had a boy promised to get here that would come later " Accord-ing to McGlon, Wilder then said, "I know you don't like itIf you don't you can give memy time."McGlon told Wilder he did not think he had been treated right by him.Whereupon Wilder said, "A lot of people felt like they wasn't treated right."McGlonthen told Wilder toy cone to the office to get his timeAs heretofore noted, the under-signed did not find the testimony of McGlon generally,to be credible and does not credithis version of this conversation with Wilder. CAROLINE MILLS, INC.209reasons, other than sickness, and were permitted to return to work.'There is noevidence that any employee was refused time off because of illness.'It is clear from the record and from the explanation in the Notice of Separationsent to Wilder, that he did not quit on January 1, 1945. For \all practical pur-poses,McGlon, when he instructed Render Hendrik to have Wilder see him(McGlon), had already decided to discharge Wilder upon his return to the millon January L' Nothing remained for McGlon to do but to notify Wilder formallyof the existence of an accomplished fact.Upon the record as a whole the undersigned is convinced and finds that Wilderdid not quit on January 1, 1945. It is clear that the respondent viewed withantipathyWilder's union activities, and that McGlon made it a special pointto talk with Wilder on several occasions endeavoring to get Wilder to abandonhis efforts in behalf of the Union. - Finding, however, that Wilder's "mind wasalready made up," the respondent took advantage of the occasion when Wilderleft the plant sick, and used this as a pretext for discharging him.The undersigned finds that Wilder.was in fact discharged on January 1, 1945,because of his activities on behalf of the Union, and that the respondent by thusdischarging Wilder, discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Union and interfering with, restraining,.and coercing its employees in the exercise of the rights guaranteed in section 7of the Act, in violation of Section 8 (3) of the Act.IV. THE EFFECT OFTHE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set foi th in Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputesburdening and ob-,structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practicesthe undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the 'respondent discriminatorily discharged W. B.Wilder.Although the respondent has reinstated W. B. Wilder, the record doesnot disclose that lie was reinstated to his former substantially equivalentposition.In these circumstances, the undersigned, will therefore recommend inorder to effectuate a full and complete remedy and the policies of the Act, thatnot disclose that he was- reinstated to his former or substantially equivalentposition without prejudice to his seniority and other rights and privileges. Itwill be further recommended that the respondent make whole W. B. Wilder forany loss of pay lie may have suffered by reason of the respondent's discrimina-tion against him, by payment to him of a suns of money equal to that which hee7*Thus on December 29, both Render Hendrix and his son Ray did not report for workbecause of the illness of another Hendrix child, a year and a half old, despite the fact thatthe testimony reveals that the child'smother was at home to take care of him.There is'also testimony that Dura Lyles, an employee, stopped her machine and left the plant earlyone day to attend- a movie with a boy friend, no disciplinary action was taken against her,and she was permitted to return to work the next day90Weyman Jacobs, a rebuttal witness, testified credibly, that McGlon told him afterWilder was discharged, that he hated to do what lie did but he had to."670417-4(i-vol 64-15 210would normally have earned as wages from the date, of hisldischarge to,the dateof his reinstatement; less his net, earuings ".during that period.", -,Upon the basis of the above findings 'of fact and upon the entire record in thecase, the undersigned makes the following:,I.CONCLUSION 8 OF LAW',1.TextileWorkers Union of America, CIO, affiliated with the Congress of'Industrial Organizations, is-a labor organization witliin the meaning' of Section 2'(5) of the Act.2.By discriminating in regard to the hire and tenure of'employment of W. B.Wilder thereby discouraging concerted activities and membership in the Union,the respondent has'engaged in and is engaging in unfaci'labor practices within'the meaning of Section 8 (3) of the Act ' '`3.By interfering with, restraining; and coercing'its employees in the exercise'of the rights guaranteed them in Section'7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Seelion 8 (1)of the Act '4 The aforesaid unfair labor practices are'unfair labor practices affecting coin-'coerce within the ineaning of, Section 2 (6) and'(7)'of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclnsions of law the under-signed recommends that the respondent, Caioline Mills, Inc., its oiricers, agents,successors, and assigns shall :''--1:Cease and,desist from :(a)Discouraging concerted activities and membership in Textile WorkersUnion of America, CIO, or any other labor organization of its, employees, by dis-of any term or condition of employment :(b)- Interferingwith, restraining, or coercing"its employees in the exercise ofthe right to self-organization, to form labor organizations, to join, or assistTextile' Workers Union of Anierica, CIO, or.any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engage inconcerted activities for the purposes of'collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following' affirmative action which the undersigned finds will effec-tuate'the policies of the Act- -(a)Offer W. B. Wilder fulhreinstateinent to his forine'r,or substantially' equiv-alent-position; without prejiidice'to his'seniority and other rights and privileges;(b)Make whole W. B. Wilder for any loss of pay he hay have suffered-byreason of the respondent's discrimination against him, by pasnient to him a sumof money equal to theaaiount which he would normally have earned as wagesfroni'the date on which he was discharged to the (late of'his reinstatement;(c)' Post at its plant at Carrollton, Georgia, copies of the notice attached hereto(marked Exhibit, A).Copies of said notice, to be furnished by the Regional31By,Ynet,earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by, an employee in connection with obtaining work and working else-where than for the-respondent, which-would not have been incurred but-for his unlawful',discharge and the consequent necessity of his seeking employment elsewhere' SeeMatterof Orossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,L timberand Sawmill lVorkers Union, Local2J90. 8 N L. ,R B 440. Monies received for-,work performed upon Federal, State. county, municipal, or other work-relief projects shallbe considered as earningsSeeRepublic Steel Corporation v. N L R. B.,311 U. S. 7. CAROLINE MILLS,' INC. I211Director for the Tenth Region, after being signed by ,the respondent's rcpt esenta-tive, shall be posted by the respondent immediately upon the receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuous pliice'including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the respondent to insure that said-notices are notaltered, defaced, or covered by any other material; -,(d)Notify the Regional Director for the Tenth Region in writing within ten_(10) clays from the date of the receipt of this Intermediate Report what steps'the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) dais from thedate of the" receipt of, this Intermediate Report, the respondent notify saidRegional Director in writing that it will comply with the foregoing recommends-.tions, the National Labor Relations, Board issue an order-requiring the-respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Seises 3, as amended, effective July 12, 1944,any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article 11 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington,D C, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as' he,relies upon,together R ith the original and four copies of a brief in support thereof. Imme-diately upon the filing of such statement of exceptions and/or brief, the partyor counsel for the Board filing the same shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director., As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10)days fromthe date of the order, transferring the case to the Board.SIDNEYLINDNER,Trial Examtiner.Dated April 11, 1945.EXHIBIT ANoTIcETo ALLEMPLOYEESPURSUANT TO THE RECOMMENDATIONS OF A TRIAL ECAMIN1.Rof the National Labor Relations Board. and in order to effectuate the policiesof the National Labor Relations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist TextileWorkers Union of America, CIO,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protectionWe will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without'prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.W. B. WILDERAll our employees are free to become or remain members of the aboN e-named union or any other labor organization.We will not discriminate in 212DECISIONS' OF 'NATIONAL LABOR RELATIONS BOARDregard to hire or tenure of employmentor any term or condition' of employmentagainst any employee because of membershipin or activity on behalf of anysuch labor organization.Dated ____------CAROLINE MILLS, INC.By-----------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving An the armedforces of the United States will be offered full reinstatement upon applicationIn accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.